IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-72,411-18


                       IN RE DAMON TREMAYNE WILSON, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NO. 28362 IN THE 3RD DISTRICT COURT
                             FROM ANDERSON COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Anderson County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Anderson County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Anderson County,

or forward a copy of an order designating issues together with correspondence documenting the date

the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and

(d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply

with this order within thirty days from the date of this order.
                                   2



Filed:         December 11, 2019
Do not publish